Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Corrected Notice of Allowance was solely based on the IDS filed on 9/29/21. 
Information Disclosure Statement
The information disclosure statement filed on 9/29/21 has been considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
15. (CURRENTLY AMENDED) A camera assembly comprising:
a support structure;
an image sensor mounted on a carrier, the image sensor having a light-sensitive region;
at least one plain bearing comprising a bearing surface on each of the carrier and the support structure, which bearing surfaces bear on each other so as to suspend the carrier on the support structure and allow movement of the image sensor   relative to the support structure in any direction laterally to the light-sensitive region of the image sensor;
an actuator arrangement arranged to move the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor; and
a fluid disposed between the bearing surfaces, wherein:
the fluid is a grease; and/or
the fluid reduces the coefficient of friction between the bearing surfaces and/or 
[has] improves the thermal contact between the bearing surfaces.
Reasons for Allowance
Claims 13, 15, 21-23, 25, 28, 29, 33, 35 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest  a camera assembly comprising: a support structure; an image sensor mounted on a carrier; at least one plain bearing comprising a bearing surface on each of the carrier and the support structure, which bearing surfaces bear on each other so as to suspend the carrier on the support structure and allow movement of the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor;
an actuator arrangement arranged to move the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor; and fluid disposed between the bearing surfaces as claimed in claim 15; a camera assembly comprising: a support structure; an image sensor mounted on a carrier; at least one plain bearing comprising a bearing surface on each of the carrier and the support structure, which bearing surfaces bear on each other so as to suspend the carrier on the support structure and allow movement of the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor; an actuator arrangement arranged to move the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor; and SMA actuator wires that inclined as claimed in claim 21; a camera assembly comprising: a support structure; an image sensor mounted on a carrier; at least one plain bearing comprising a bearing surface on each of the carrier and the support structure, which bearing surfaces bear on each other so as to suspend the carrier on the support structure and allow movement of the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor; an actuator arrangement arranged to move the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor; and at least one of the bearing surfaces has a coating having lower friction and/or lower wear than the material of the conforming surface which is coated; and/or the actuator arrangement comprises plural shape memory alloy actuator wires connected between the support structure and the carrier in an arrangement capable, on selective driving thereof, of moving the image sensor relative to the support structure as claimed in claim 28; a camera assembly comprising: a support structure; an image sensor mounted on a carrier, the image sensor having a light-sensitive region; at least one plain bearing comprising a bearing surface on each of the carrier and the support structure, which bearing surfaces bear on each other so as to suspend the carrier on the support structure and allow movement of the image sensor relative to the support structure in any direction laterally to the light-sensitive region of the image sensor; an actuator arrangement and
a biasing arrangement that biases the bearing surfaces together, wherein the biasing arrangement comprises at least one flexure, and the flexure supports electrical tracks connected to at least the image sensor as claimed in claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teramoto (US200601337860 teaches a driving mechanism, driving system and anti-shake unit including bearing surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ALICIA M HARRINGTON/                                                              Primary Examiner, Art Unit 2872                                                                                                                                          

AMH